DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/19/2020 in which claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 12/19/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 20150049193 A1, hereinafter “Gupta”).
Regarding claim 1, Gupta (Figs. 1A-1D, 8-9, 12, 17-20, 28) discloses a slip angle estimation device for a vehicle comprises: an imaging device for capturing an image of at least one of the front and the rear of the vehicle (see paragraph [0016] “FIG. 1A is a schematic diagram of a vehicle having front, rear, and side facing vehicular cameras and the fields of view provided thereby”); and
 a control unit configured to calculate a slip angle of the vehicle based on information of images captured by the imaging device (see paragraph [0081] “The cameras are coupled via the transmitters 108 to respective receivers 110 on a main electronic control unit (ECU) 112. … one of the four camera video streams 116 (each stream comprising successive image frames captured by the camera at a rate of approximately 25-30 frames per second) to an output line 118 that is connected to a digital signal processor (DSP) 120”), and 
the control unit is configured to determine a plurality of tracking points for a plurality of captured objects (see paragraph [0081] “The cameras are coupled via the transmitters 108 to respective receivers 110 on a main electronic control unit (ECU) 112”), 
determine optical flows for the plurality of tracking points based on two images captured at predetermined elapsed time intervals, determine a vanishing point based on intersections of the plurality of optical flows (see paragraph [0083] “… In order to determine the vanishing line, it is necessary to estimate vanishing points corresponding to different orientations of parallel lines in the image. The vanishing line in conjunction with the spatial position of the principal point is used to determine the camera rotational angles”), and calculate a slip angle of the vehicle based on a horizontal distance between a center of the images and the vanishing point (see paragraph [0083] As summarized above, the OC algorithms according to the first aspect of the invention are based on the concept of vanishing points because the estimation of the camera angles in these algorithms relies on the estimation of the vanishing line. In order to determine the vanishing line, it is necessary to estimate vanishing points corresponding to different orientations of parallel lines in the image. The vanishing line in conjunction with the spatial position of the principal point is used to determine the camera rotational angles. 

Regarding claim 2, Gupta (Figs. 1A-1D, 8-9, 12, 17-20, 28) discloses wherein the control unit is configured to store a first reference frame centered on the center of the images and a second reference frame surrounding the first reference frame, and determine a plurality of characteristic points of the objects located in a tracking point determination area between the first and second reference frames as tracking points (see paragraphs [0081] and [0083] “… the OC algorithms according to the first aspect of the invention are based on the concept of vanishing points because the estimation of the camera angles in these algorithms relies on the estimation of the vanishing line. In order to determine the vanishing line, it is necessary to estimate vanishing points corresponding to different orientations of parallel lines in the image. The vanishing line in conjunction with the spatial position of the principal point is used to determine the camera rotational angles. 

Regarding claim 3, Gupta (Figs. 1A-1D, 8-9, 12, 17-20, 28) discloses wherein the imaging device includes a lens and an imaging sensor (see paragraph [0164] “The imaging sensors and their photosensor arrays may comprise any suitable camera or sensing device, such as, for example, an array of a plurality of photosensor elements arranged in 640 columns and 480 rows (a 640.times.480 imaging array), with a respective lens focusing images onto respective portions of the array”), and the control unit is configured to calculate a slip angle of the vehicle based on a ratio of the horizontal distance at the imaging sensor to a distance between the lens and the imaging sensor (see paragraph [0164] “The imaging sensors and their photosensor arrays may comprise any suitable camera or sensing device, such as, for example, an array of a plurality of photosensor elements arranged in 640 columns and 480 imaging array), with a respective lens focusing images onto respective portions of the array”).

Regarding claim 4, Gupta (Figs. 1A-1D, 8-9, 12, 17-20, 28) discloses wherein the control unit is configured to determine a plurality of intersections and determine a vanishing point based on intersections having the highest matching rate among the plurality of intersections (see paragraph [0128] “FIG. 22, which shows an image plane provided by the side camera, the motion trajectories 176, 177 of two feature points are tracked and recorded in the image plane”).

Regarding claim 5, Gupta (Figs. 1A-1D, 8-9, 12, 17-20, 28) discloses wherein the control unit includes a slip angle calculation device configured to calculate a slip angle of the vehicle based on motion state quantities of the vehicle (see paragraphs [0081] and [0083] “… it is necessary to estimate vanishing points corresponding to different orientations of parallel lines in the image. The vanishing line in conjunction with the spatial position of the principal point is used to determine the camera rotational angles”), and is configured not to calculate a slip angle of the vehicle based on the horizontal distance when a number of determined tracking points is less than a reference number and to calculate a slip angle of the vehicle by the slip angle calculation device (see paragraph [0073] “However, if the position including the rotational angles of the front camera has shifted then, as shown in the ground and image planes 30, 30'' of FIGS. 2C and 3C, the same ground plane conditions (FIG. 2C is identical to FIG. 2B) will generate shifted vanishing points VP.sub.0', VP.sub.1', VP.sub.2' and a shifted (and angled with respect to the horizontal) vanishing line VL' in the image plane”) and at least ¶ [0074], [0081].

Regarding claim 6, Gupta (Figs. 1A-1D, 8-9, 12, 17-20, 28) discloses wherein the control unit includes a slip angle calculation device configured to calculate a slip angle of the vehicle based on motion state quantities of the vehicle, and is configured not to calculate a slip angle of the vehicle based on the horizontal distance when the highest match rate is less than a reference match rate and to calculate a slip angle of the vehicle by the slip angle calculation device (see paragraph [0073] “However, if the position including the rotational angles of the front camera has shifted then, as shown in the ground and image planes 30, 30'' of FIGS. 2C and 3C, the same ground plane conditions (FIG. 2C is identical to FIG. 2B) will generate shifted vanishing points VP.sub.0', VP.sub.1', VP.sub.2' and a shifted (and angled with respect to the horizontal) vanishing line VL' in the image plane”) and at least ¶ [0074], [0081].

Regarding claim 7, Gupta (Figs. 1A-1D, 8-9, 12, 17-20, 28) discloses wherein the control unit is configured to variably set a predetermined elapsed time according to a vehicle speed so that the predetermined elapsed time becomes shorter as the vehicle speed increases (see paragraphs [00 [0075] “when the vehicle turns as a result of a change in its steering angle, the motion of the vehicle can be approximated over relatively short distances (approximately 0.5 to 2 seconds of travel time, depending of vehicle speed) as a straight motion at an angle with respect to the ground Y-axis. Repeating the foregoing process of extracting and tracking the trajectories of feature points for various steering angle ranges as the vehicle moves will enable other vanishing points to be determined, hence enabling the determination of the vanishing line”) and at least ¶ [0078].

Allowable Subject Matter
Claims 8 and 9 are allowed.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


                                                                                                                                                                                      /JONATHAN M DAGER/Primary Examiner, Art Unit 3663